Citation Nr: 1809263	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for muscle pain, claimed as due to a undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to June 2002 and February 2003 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2017 the Veteran had a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record. 

The issues of entitlement to service connection for hypertension, erectile dysfunction, and muscle pain are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

During the September 2017 hearing before the Board, the Veteran indicated a desire to withdraw the appeal as to the claim for a higher rating for PTSD.



CONCLUSION OF LAW

The criteria for withdraw of the appeal of entitlement to a rating in excess of 70 percent for PTSD have been met.  38 U.S.C. § 7105(a), 7108 (2012);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the September 2017 hearing, the Veteran testified that he wanted to withdraw the appeal for an increased rating for PTSD and only wanted to proceed with the appeals for service connection for hypertension, erectile dysfunction, and muscle pain.  

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran effectively withdrew the substantive appeal for an increased rating for PTSD.  Therefore, the Board concludes that no allegation of fact or law remains on the PTSD claim.  In the absence of such assertions, the Veteran's appeal regarding that issue should be dismissed.  38 U.S.C. § 7105 (2012).


ORDER

The appeal for entitlement to a rating in excess of 70 percent for post-traumatic stress disorder is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

At the September 2017 hearing, the Veteran testified that his hypertension and erectile dysfunction were related to service-connected PTSD.  The Veteran also testified that treating physicians informed him that his hypertension and erectile dysfunction were related to his PTSD.  In a June 2008 psychiatric template, the examiner noted that the Veteran had increased his dosage of Sertraline inadvertently and then experienced some erectile dysfunction.  However, the Board notes that there was no indication that an ongoing disability may or may not be related to the service-connected PTSD.  To date, the Veteran has not received a VA examination to determine if hypertension and erectile dysfunction are secondary to or aggravated by service-connected PTSD.  As a result, an examination is necessary.

At the September 2017 hearing, the Veteran also testified that after being deployed, there was a lot of lifting.  The Veteran described riding "Blue Whalers" which hit waves hard causing muscle and joint pain.  The Veteran also testified about being hit with unknown chemicals while serving in the Persian Gulf.  The Veteran reported experiencing ongoing muscle pain as a result of those incidents, but did not immediately seek treatment out of fear that it may impact his job or make him seem like a "whiner."

The Veteran has not received a Gulf War guidelines examination to determine the etiology of any muscle pain, claimed as due to an undiagnosed illness.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran received a Gulf War guidelines examination in May 2009.  That examination was directed to address the issue of chronic low back pain as the result of an undiagnosed illness.  The examination did not address muscle pain as the result of an undiagnosed illness.  

Clinical documentation dated after November 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for hypertension, muscle pain, and erectile dysfunction since November 2017 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after November 2017.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the nature and etiology of any hypertension.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  The examiner should provide the following:

(a)  Opine whether it is at least as likely as not (50 percent probability or greater) that any hypertension is related to active service.

(b)  Opine whether it is at least as likely as not (50 percent possibility or greater) that any hypertension is caused by, due to, or the result of service-connected PTSD. 

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD.  

(d)  If the examiner determines that hypertension is not the result of active service or cause or aggravated by the PTSD, and another etiology can be determined, the examiner should provide an opinion as to what likely caused hypertension, taking into account the Veteran's full post-service work and medical history.  

4.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the nature and etiology of any erectile dysfunction.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should also address the June 2008 psychiatric care template indicating an increased dosage of Sertaline causing the Veteran to experience erectile dysfunction.  The examiner should provide a complete rationale for all conclusions.  The examiner should provide the following:

(a)  Opine whether it is at least as likely as not (50 percent probability or greater) that any erectile dysfunction is related to active service.

(b)  Opine whether it is at least as likely as not (50 percent possibility or greater) that any erectile dysfunction is caused by, due to, or the result of service-connected PTSD. 

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any erectile dysfunction has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD.

(d)  If the examiner determines that erectile dysfunction is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what likely caused the erectile dysfunction, taking into account the Veteran's full post-service work and medical history.  

5.  Schedule the Veteran for an appropriate VA Gulf War examination to address the nature and etiology of any muscle pain, claimed as due to an undiagnosed illness. The examiner must review the claims file and should note that review in the report.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should record all noted signs and reported symptoms, document clinical findings, and provide a diagnosis where possible.  All opinions are to be supported with citation to evidence in the record and to medically accepted knowledge.  After conducting a complete examination, the examiner is asked to provide the following opinions:
   
(a)  The examiner should interview the Veteran and review the medical records and should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chronic fatigue syndrome, fibromyalgia, or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs and symptoms.

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has objective indications of a chronic disability, to include signs and other non-medical indicators of a disability capable of independent verification, manifested by muscle pain that cannot be attributed to a known clinical diagnosis.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any muscle pain disability is a related to service, to include to service in the Southwest Asia Theater of Operations during the Persian Gulf War era, or any event, injury, or disease during service.

(d)  Are any of the symptoms of muscle pain attributable to a known clinical diagnosis?  Please list any and all appropriate diagnoses.  If no diagnosis can be made based on testing and the evidence, so state.  For any muscle pain attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that known clinical diagnosis is related to service or any event, injury, or disease during service.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


